Title: From James Madison to Edmund Randolph, 9 August 1782
From: Madison, James
To: Randolph, Edmund


Philada. Augst. Ninth 1782.
Extract of a letter from Carlton & Digby to Gen Washington.
Augt. 2.
“We are acquainted Sir by Authority, that negociations for a general peace have already commenced at Paris & that Mr. Grenville is invested with full powers to treat with all parties at war, & is now at paris in execution of his Commission. And we are likewise Sir further made acquainted, that his Majesty in order to remove all obstacles to that peace which he so ardently wishes to restore, has commanded his Ministers to direct Mr. Grenville, that the Independency of the thirteen Provinces should be proposed by him in the first instance, instead of making it a condition of a General Treaty; however not without the highest confidence that the Loyalists shall be restored to their possessions, or a full compensation made them for whatever confiscations may have taken place”
This is followed by information that transports are preparing to convey all American prisoners in England to the U. S. and a proposition for a general exchange in which Seamen are to be placed agst. Seamen as far as they will go, & the balance in favr. of G. B. to be redeemed by land prisoners, the former to be free, the latter not to serve in war agst. the 13 Provinces for one year. An embarcation taking place at N. Y. either for Charleston, either to reinforce that Garrison or replace it.
The preceding letter was published in N. York at the same time that it was sent to Genl. Washington. I commit this intelligence to your discretion; making no other remark than that it clearly calls for our watchfulness at the same time that it flatter[s ou]r expectations.
J. Madison.
The departure of the Express does not leave me [time to?] put this into a more decent form.
